Citation Nr: 0001146	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.

Additional evidence has been received subsequent to the last 
statement of the case of record.  The veteran has provided a 
written waiver of his right to have that evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

The veteran's hearing loss is currently manifested by pure 
tone average thresholds of 46 decibels in the left ear and 43 
decibels in the right ear at 1,000, 2,000, 3,000 and 4,000 
Hertz.  Speech recognition ability is 80 percent in the left 
ear and 86 percent in the right ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1999).  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1999).

Factual Background

Service connection was established for the veteran's 
bilateral hearing loss by a rating decision dated in July 
1970.  At that time a zero percent evaluation was assigned; 
that evaluation has remained in effect to date.  

In May 1997, the veteran sought VA treatment for his hearing 
problems.  Audiologic evaluation revealed pure tone 
thresholds, in decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
35
35
55
60
LEFT
30
35
60
60

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear and of 64 in the right ear.

In June 1997, the RO received the veteran's request for an 
increased evaluation.  

VA examination conducted in July 1997 revealed a left ear 
pure tone average threshold of 46 decibels at 1,000, 2,000, 
3,000 and 4,000 Hertz; the veteran's right ear hearing loss 
was manifested by a pure tone average threshold of 43 
decibels at 1,000, 2,000, 3,000 and 4,000 Hertz.  The VA 
examiner indicated that rating on pure tones alone was 
recommended due to the excessive number of rhymed word 
responses on word recognition tests and because the veteran 
appeared to function better communicatively than reflected by 
word recognition scores.  

The veteran submitted a private hearing test form dated in 
April 1998.  Audiologic evaluation revealed pure tone 
thresholds, in decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
50/55
60
60
65
LEFT
50/50
55
60
70

Speech audiometry was not accomplished.  The test report 
indicates an average decibel loss of 61 bilaterally.

In August 1998, the veteran was afforded another audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
30
20
55
65
LEFT
30
30
65
60

The puretone average in the right ear was 43 decibels and in 
the left it was 46 decibels.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 80 in the left ear.  The examiner noted that the veteran 
refused to guess at speech reception thresholds and that 
repeated re-instruction was necessary.

Also of record is an August 1999 summary report of hearing 
test data obtained in connection with employment testing.  
Such indicates that the veteran has a moderate loss of 
hearing for speech in the left ear and a moderately severe 
loss for speech in the right ear; and, a moderately severe 
loss for high-pitched sounds in the left ear and a severe 
loss for high-pitched sounds in the right ear.  

In September 1999, the veteran testified before a member of 
the Board.  He reported that he had difficulty hearing and 
that although his hearing aids helped him in some 
conversations, they made working more difficult, amplifying 
all sounds and causing his hearing aids to "jam up."  
Transcript.


Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran specifically claims that due to his problems 
hearing conversations and understanding work-related 
instructions he should be evaluated as 30 percent disabled 
due to his hearing loss.  The most current VA testing, 
accomplished in August 1998, see Francisco, supra, reveals a 
left ear pure tone average threshold of 46 decibels at 1,000, 
2,000, 3,000 and 4,000 Hertz and a speech recognition ability 
of 80 percent, a Level III hearing loss under the Schedule.  
That testing shows a right ear pure tone average threshold of 
43 decibels at 1,000, 2,000, 3,000 and 4,000 Hertz and a 
speech recognition ability of 86 percent, a Level II hearing 
loss under the Schedule.  When the Level III and Level II are 
combined, the veteran's hearing loss warrants no more than a 
zero percent evaluation under 38 C.F.R. § 4.87, Diagnostic 
Code 6100.  

The Board recognizes that outpatient testing in May 1997 
revealed a lower speech recognition percentage for the 
veteran's right ear; however, that was not a formal rating 
examination and both the June 1997 and August 1998 reports of 
VA rating evaluations suggest an exaggeration on the 
veteran's part.  The June 1997 examiner would not even 
provide speech recognition scores, finding such inconsistent 
with the veteran's communication performance.  The August 
1998 examiner indicated that the veteran initially refused to 
even guess in recognition testing, but the Chief of Audiology 
certified the results of both the puretone and speech 
recognition tests and the results of both will be used in 
rating the hearing loss.  Notably, the average puretone 
thresholds in June 1997 and August 1998 were the same, and 
the threshold averages arrived at in connection with the May 
1997 evaluation were close thereto.  

Based on the above the Board notes that on the most recent VA 
examination the average puretone threshold in the right ear 
was 43 decibels and in the left it was 46 decibels.  Speech 
recognition ability was 86 percent in the right ear and 80 in 
the left ear.  Under the applicable rating criteria, the 
veteran demonstrates Level II in the right ear and Level III 
hearing in the left ear.  This warrants a zero percent 
evaluation under the Schedule.  Were the July 1997 puretone 
thresholds to be used to rate the disability, the result 
would be the same.  Those averages constitute Level II 
hearing in each ear, which warrants a zero percent rating.  
The Board notes the veteran's arguments relevant to his 
difficulties hearing, particularly in the work place; 
however, the Board is not free to ignore regulations that 
provide for evaluation of hearing loss based on numeric 
designation.  See Lendenmann v. Principi, 3 Vet. App. 345.  
As such, an increased evaluation is not warranted for the 
veteran's bilateral hearing loss.

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to her.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  Thus, the Board finds that there 
is no prejudice to the veteran with regard to the above 
determination.  See Bernard v Brown, 4 Vet. App. 384 (1993).

An increased rating, therefore, is not warranted at this 
time.  The preponderance of the competent and probative 
evidence is against an increased rating. 



ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

